Citation Nr: 9906734	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria. 

2.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has ever 
had malaria.

2.  There is no competent evidence that the veteran's current 
sinusitis is related to active service, including the 
sinusitis for which he was treated in service.


CONCLUSIONS OF LAW
 
1.  The claim for service connection for malaria is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).
 
2.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are not available.  A 
report based on information from the hospital admission cards 
created by the Office of the Surgeon General of the 
Department of the Army.  The report reveals that the veteran 
was treated in December 1943 for acute sinusitis.  It was 
also noted that the station of admission was the Panama Canal 
Zone and/or the Latin America Area.

In 1948 statements were received from R. Rogers, M.D., in 
regard to a skin disorder.  No relevant abnormalities were 
noted.  Dr. Rogers also noted that the veteran's history 
included "questionable malaria" in 1944.  

In December 1989, the veteran had a follow-up for vocal cord 
cancer.  The diagnosis was rule out sinusitis.  In June 1990, 
he was noted to have hepatomegaly; a liver panel in July 1990 
was normal.  In November 1994, the veteran complained of 
sinus congestion that had occurred for the past two months, 
and it was noted that the veteran had rhinitis.  The veteran 
reported in May 1995 that he had had intermittent sinus 
congestion for the past three months; the assessment was 
sinusitis.  

A private doctor, in a November 1995 statement, indicated 
that the veteran had a history of allergic rhinitis, and a 
February 1996 sinus x-ray series revealed a subtle 
mucoperiosteal thickening in the right maxillary sinus, which 
was consistent with sinusitis, but the remaining air sinuses 
were clear.  By the end of the month, the sinusitis had 
resolved.  The veteran was again treated for sinusitis in 
January 1997.  In February 1997, it was noted that he had a 
history of chronic maxillary sinusitis.  A private doctor, in 
an October 1997 statement, noted that the veteran had a 
recent sinus infection.

At the July 1998 hearing held at the RO before a hearing 
officer, the veteran testified that he was treated for sinus 
problems several times during active service.  He also said 
that he had had chronic sinus problems since service and that 
his treatment prior to 1963 consisted of taking medication.  
He testified that he had high temperatures in service and 
that, when he was hospitalized for sinusitis, he also was 
treated for what was led to believe was malaria.  However, 
the veteran reported that no medical professional during 
service told him that he had malaria.  He also said that he 
did not have any treatment after service for malaria or any 
residuals.  Transcript.  

In a September 1998 statement, the veteran alleged that 
someone during service said that he had "black malaria."

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that  claim.  38 U.S.C.A. 
§ 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service during wartime, and if malaria is 
manifested to a compensable degree within one year following 
discharge from service, the disorder will be considered to 
have been incurred in service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order for a claim to be well grounded, there must be 
competent evidence of the following: A current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   A layperson's account of what a 
physician said is also not competent medical evidence for 
purposes of Grottveit.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).


Analysis of the Claim for Service Connection for Malaria

Although the veteran claims that he had high temperatures and 
malaria in service, the Office of the Surgeon General report 
does not indicate that he was treated for malaria in service.  
Instead, the report only notes that he was hospitalized for 
sinusitis.  Although in-service "questionable" malaria was 
mentioned by way of history in 1948 by Dr. Rogers, the claim 
file contains no actual diagnosis of malaria or any competent 
evidence of residuals of malaria.  The Board has reviewed the 
veteran's September 1998 statement in which he says that 
someone in service said that he had "black malaria."  This 
statement, even if purporting to relate something a doctor 
said, is not competent evidence for purposes of well 
grounding this claim 

because it is merely a layperson's account of a physician's 
opinion.  See Robinette, 8 Vet. App. at 77.  Furthermore, the 
veteran's testimony that he had fevers and malaria in service 
is not competent evidence of malaria.  The veteran is 
competent to report any symptoms, but his testimony is not 
competent evidence of a medical diagnosis.  See Espiritu, 2 
Vet. App. at 494-95.  

Even though the veteran's service medical records are 
unavailable, there is no competent evidence that the veteran 
had malaria in service or within one year after service.  
Additionally, there is no competent evidence that the veteran 
has ever had malaria or that he has any current disability 
resulting from the claimed in-service malaria.  Although the 
veteran was assessed as having hepatomegaly in June 1990, 
liver function tests the following month were normal and 
there is no medical evidence or opinion that any hepatomegaly 
was a residual of malaria.  In short, there is no medical 
evidence, during or after service, of malaria.  See Brammer, 
3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  
Accordingly, this claim is not well grounded.  See Caluza, 7 
Vet. App. at 506.

Analysis of the Claim for Service Connection for Sinusitis

In regard to this issue, the evidence shows that the veteran 
was treated for sinusitis in December 1943, which, according 
to the Office of the Surgeon General report, was noted as 
acute.  The veteran has testified that he was treated several 
times in service for sinusitis.  Even assuming this to be 
true, there is still no competent evidence linking the 
recently documented post-service sinusitis to service.  The 
early post-service statements from Dr. Rogers mention nothing 
of sinus problems, even by history, and no relevant 
complaints or abnormalities were noted at that time.  
Accordingly, the initial medical evidence of sinusitis after 
service is in the late 1980s, with no medical evidence to 
relate it to service even by history.  In fact, the earliest 
relevant medical records note sinus problems of only a few 
months duration.  

Although the veteran testified that he has had continuity of 
symptomatology since service, there is also no competent 
evidence that relates his current sinusitis to active service 
or to his alleged continued symptomatology.  The medical 
evidence reveals that sinusitis was not diagnosed again for 
more than 40 years.  The veteran is competent to report any 
observable symptoms, his statement is not competent evidence 
of a medical relationship.  Espiritu, 2 Vet. App. at 494-95.  
In summary, there is no competent evidence to establish a 
relationship between the current sinusitis and service.  See 
Caluza, 7 Vet. App. at 506.  Therefore, this claim is not 
well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.


ORDER

Service connection for malaria and sinusitis is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 8 -


